                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:19-cv-116-FDW

JAMES ANTHONY BARNETT, JR.,         )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                        ORDER
JEFFREY DEAN PATANE, et al.,        )
                                    )
            Defendants.             )
____________________________________)

         THIS MATTER is before the Court on initial review of Plaintiff’s Complaint, filed under

42 U.S.C. § 1983, (Doc. No. 1).

         On January 30, 2019, pro se Plaintiff filed a civil rights Complaint pursuant to 42 U.S.C.

§ 1983 that was docketed in case number 1:19-cv-48-FDW. He named Physician Assistant Dean

Patane as the sole Defendant and alleged that, between late July 2018 through November 14, 2018,

Patane refused to treat him for a serious and painful medical condition, idiopathic ischemic

stuttering priapism.

         Plaintiff filed a new § 1983 Complaint on April 2, 2019 in the instant case, (Doc. No. 1).

It was not entitled “Amended Complaint” and did not refer to case number 1:19-cv-48-FDW.

Accordingly, it was opened in the instant new civil case. The Complaint alleges failure to treat his

idiopathic ischemic stuttering priapism and urine retention during an incident in September, 2018,

against Patane, Licensed Practical Nurse Keisha W. O’Keefe, and Registered Nurse Tamara L.

Allen.

         It is apparent that Plaintiff intended the April 2 pleading to serve as his Amended




                                                 1
Complaint in case number 1:19-cv-48-FDW.1

        IT IS, THEREFORE, ORDERED that:


       1.       The Clerk is instructed to docket the Complaint, (Doc. No. 1), as the Amended

                Complaint in case number 1:19-cv-48-FDW.

       2.       The Clerk of Court is further instructed to docket the Proposed Summonses, (Doc.

                No. 5), and Prisoner Administrative Remedy Statement, (Doc. No. 7), in case

                number 1:19-cv-48-FDW.

       3.       The Clerk of Court is instructed not to enter an order requiring partial payment of

                the filing fee in this case.

       4.       The Clerk is instructed to close the instant case.




                                                    Signed: May 30, 2019




        1
           If the Complaint in the instant case was not intended to amend the Complaint in case number 1:19-cv-48,
this case would be dismissed as duplicative.

                                                        2
